--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

 
THE BLACK & DECKER
EXECUTIVE SALARY CONTINUANCE PLAN


 
The purpose of The Black & Decker Executive Salary Continuance Plan is to
provide the continuation of salary and certain employee benefits for covered
executives during a transition period following separation of the executive’s
service with the Black & Decker Companies.
 
SECTION I. DEFINITIONS.
 
The following terms shall have the meanings set forth below:
 
1.1.           “Black & Decker” means The Black & Decker Corporation, a Maryland
corporation, and its successors. “Black & Decker Companies” means Black & Decker
and all of its subsidiaries and affiliates. “Black & Decker Company” means Black
& Decker or any of its subsidiaries and affiliates.
 
1.2.           “Cause” means: (a) an Employee’s willful and continued failure to
substantially perform his duties after written notice to the Employee specifying
such failure, or (b) fraud, misappropriation or willfully engaging in conduct
that is demonstrably and materially injurious to the property or business of a
Black & Decker Company, monetarily or otherwise, or (c) the commission of a
felony.
 
1.3.           “Code” means the Internal Revenue Code of 1986, as amended.
 
1.4.           “Continuance Period” means the period authorized in writing by
the Chief Executive Officer but in no event longer than a period beginning with
the Employee’s Severance Date and ending on the last day of the twenty-fourth
month following the date of the Employee’s Severance Date.
 
1.5.           “Employee” means an elected officer of Black & Decker (other than
an Assistant Treasurer or Assistant Secretary) or any other employee of a Black
& Decker Company whose participation in the Plan has been authorized in writing
by the Chief Executive Officer of Black & Decker.
 
1.6.           “ERISA” means the Employee Retirement Security Act of 1974, as it
may be amended from time to time.
 
1.7.           “Manager of the Plan” means the Senior Vice President-Human
Resources and Corporate Initiatives of Black & Decker.
 
1.8.           “Plan” means The Black & Decker Executive Salary Continuance
Plan, as set forth herein, as it may be amended from time to time.
 
1.9.           “Plan Administrator” means The Black & Decker Corporation Pension
Management Committee.
 

--------------------------------------------------------------------------------


 
1.10.         “Salary Continuance” means payments made to an Employee pursuant
to Section 2.1 below.
 
1.11.         “Severance” means the “separation from service” (as defined at
Code §409A and the regulations thereunder) of an Employee with the Black &
Decker Companies by a Black & Decker Company for any reason other than for
Cause. An Employee shall not be considered to have incurred a Severance if his
separation from service is by reason of: (a) termination by the Employee for any
reason, including but not limited to any change in job or job duties,
compensation, benefits (including participation in the Plan) or workplace for
any reason, (b) the Employee’s death, (c) a physical or mental condition that
causes the Employee to be unable substantially to perform his duties, including
without limitation any condition that entitles the Employee to benefits under
any sick pay or disability income policy or program of a Black & Decker Company,
(d) the Employee’s retirement as permitted by applicable law, or (e) termination
by the Employee before the Severance Date scheduled by the Black & Decker
Company that employs the Employee.
 
1.12.         “Severance Date” means the effective date of an Employee’s
Severance.
 
 
SECTION 2. BENEFITS.
 
2.1.           Each Employee who incurs a Severance shall be entitled to
continue to receive his base salary (as of the date of Severance) at normal
payroll periods during the Continuance Period, or until he obtains another
position (including a position with a Black & Decker Company), or until his
death, whichever comes first; provided, however, that if the salary payments
exceed an amount that when annualized exceeds the Code §401(a)(17) dollar limit
for the year of the Employee’s Severance Date, the excess amount of the payments
for the first six months following the Employee’s Severance Date shall be
accumulated and paid to the Employee in a single-sum payment on the date that is
six months and one day following the Employee’s Severance Date. If the Employee
obtains another position during the Continuance Period, the amount of Salary
Continuance paid to the Employee shall be reduced by the amount of gross
compensation paid or payable to the Employee or credited to his account or for
his benefit in connection with the other position.
 
2.2.           No Employee shall be eligible to receive Salary Continuance or
any other benefits under the Plan unless he first executes a valid and legally
binding release in writing, in a form and manner prescribed by the Manager of
the Plan, releasing the Black & Decker Companies and their employees, officers
and directors from claims and liabilities of any kind relating to the Employee’s
employment.
 
2.3.           If a Black & Decker Company is or should become obligated by law
or by contract to pay an Employee severance pay, salary continuance, notice pay,
a termination indemnity, or the like, or if a Black & Decker Company is or
should become obligated by law or by contract to provide advance notice of
separation (“Notice”) to an Employee, then, unless specifically provided
otherwise in any such law or contract, any Salary Continuance otherwise payable
under the Plan to the Employee shall be reduced by the amount of any such
severance pay, salary continuance, notice pay, termination indemnity, or the
like, and by the amount of any compensation received with respect to any Notice
period (including any Notice period that may
 
-2-

--------------------------------------------------------------------------------


be required under the Worker Adjustment and Retraining Notification Act) during
which the Employee is not required to work. If an Employee applies for and
receives unemployment compensation payments for any period of time for which
Salary Continuance is made, any Salary Continuance remaining to be made shall be
reduced by the amount of the unemployment compensation payments.
 
2.4.           Each Employee who incurs a Severance shall also be entitled to
continue to receive the employee benefits described below during the Continuance
Period, or until he obtains another position (including a position with a Black
& Decker Company), or until his death, whichever comes first; provided the
Employee continues to pay the required employee contribution for the coverage.
Provided the Employee was eligible for and received these employee benefits
before the Severance Date, and provided that the Black & Decker Company which
employed the Employee continues to provide such benefits to similarly situated
employees, and subject to such amendments and changes in such benefit plans,
programs, practices and policies as may be made from time to time, the benefits
that will be continued are: medical, dental, executive life insurance, tax
preparation expense reimbursement, automobile allowance, executive physical
examination and country club memberships.  Notwithstanding the foregoing, the
amount of any of these reimbursements or benefits that is available in any
taxable year of an Employee shall not affect the amount of reimbursements or
benefits available in a different taxable year, and any reimbursement payment
shall be made no later than the end of the year following the year the expense
is incurred.  If the Employee obtains another position prior to the end of the
Continuance Period, and if the position does not offer each of these benefits,
then the benefits that are not offered by the other position will be continued
during the Continuance Period until the benefits are offered by the other
position or until the Employee’s death, whichever occurs first, strictly on a
benefit-by-benefit basis. A benefit will not be continued after the Employee
obtains another position if that benefit is available in the other position,
even if the benefit offered by the other position is inferior to the benefit
offered before the Severance Date, or requires larger employee contributions for
the coverage.
 
2.5.           All other benefits, including vacation pay and short term and
long term disability, shall be discontinued on the Severance Date. Unless
provided in an agreement between the Employee and a Black & Decker Company, the
Employee’s employment shall be deemed to have terminated on his or her Severance
Date for purposes of any pension, profit-sharing, deferred compensation, stock
option, restricted stock, stock bonus or stock purchase plans, whether
tax-favored or otherwise, that is sponsored or administered by a Black & Decker
Company and in which the Employee participated prior to the Severance Date.
 
SECTION 3. CLAIMS, OPERATION AND INTERPRETATION.
 
3.1.           The Plan shall be interpreted, administered, and operated by the
Manager of the Plan and the Plan Administrator, each of whom shall have complete
authority, in his or their sole discretion, to interpret the Plan, to prescribe,
amend, interpret and rescind rules and regulations relating to the Plan, and to
make all of the determinations necessary or advisable for the administration of
the Plan. It is intended that the Plan comply with Code § 409A of the Code and
the regulations and guidance issued thereunder, and it shall be interpreted
accordingly.
 

 

 
-3-

--------------------------------------------------------------------------------

 

3.2.           All questions of any character whatsoever arising in connection
with the interpretation of the Plan or its administration or operation shall be
submitted to and settled and determined in an equitable and fair manner in
accordance with the procedure for claims and appeals described in Section 3.4.
Subject to the provisions of Section 7.4, any such settlement and determination
shall be final and conclusive, and shall bind and may be relied upon by the
Black & Decker Companies, each of the Employees, and all other parties in
interest.
 
3.3.           The Plan Administrator and the Manager of the Plan may delegate
any of their duties hereunder to such person or persons as they may designate
from time to time.
 
3.4.           An Employee shall file a written claim with the Manager of the
Plan in order to receive Salary Continuance or any other benefits under the
Plan. The Manager of the Plan shall, within 60 days after receipt of the written
claim, send a written notification to the Employee as to its disposition. In the
event the claim is wholly or partially denied, the written notification shall
(a) state the specific reason or reasons for the denial, (b) make specific
reference to pertinent Plan provisions on which the denial is based, (c) provide
a description of any additional material or information necessary for the
Employee to perfect the claim and an explanation of why such material or
information is necessary, and (d) set forth the procedure by which the Employee
may appeal the denial of his claim. In the event an Employee wishes to appeal
the denial of his claim, he may request a review of the denial by making
application in writing to the Plan Administrator within 60 days after receipt of
the denial. The Employee (or his duly authorized legal representative) may, upon
written request to the Plan Administrator, review any documents pertinent to his
claim, and submit in writing issues and comments in support of his position.
Within 60 days after receipt of a written appeal (unless the Plan Administrator
determines that special circumstances, such as the need to hold a hearing,
require an extension of time, but in no event more than 120 days after such
receipt) the Plan Administrator shall notify the Employee of the final decision.
The final decision shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions on which the decision
is based. In the event the Employee wishes to appeal from the Plan
Administrator’s decision, the Employee may submit the claim to final and binding
arbitration, in accordance with Section 7.4, by giving written notice to the
Plan Administrator within 60 days after receipt of the Plan Administrator’s
decision. No arbitration for benefits under the Plan may be commenced unless and
until the Employee has submitted a written claim for benefits, has been notified
that the claim has been denied, has filed a written request for review of the
denied claim, and has been notified in writing that the denial of the claim has
been affirmed, all in accordance with the claims procedure described above.
 
SECTION 4. PLAN MODIFICATION OR TERMINATION.
 
4.1.           The Plan may be modified or amended by Black & Decker, by action
of the Board of Directors, at any time with or without notice. Without limiting
the foregoing, the Plan may be modified or amended to increase, decrease or
eliminate Salary Continuance and benefits payable to any Employee who incurs a
Severance after such modification or amendment.
 
4.2.           It is the intention of Black & Decker to continue the Plan and to
pay Salary Continuance to all Employees who have incurred a Severance. However,
Black & Decker, by action of the Board of Directors, may for any reason
terminate the Plan, or the Chief Executive
 
-4-

--------------------------------------------------------------------------------


Officer of Black & Decker may withhold its application as to some or all
Employees, at any time or from time to time, in each case with or without
notice.
 
4.3.           Any modification, amendment, termination, withholding, extension
or other action shall only apply to Employees who incur a Severance after such
action. No such action shall reduce or eliminate the Salary Continuance of any
Employee whose Severance Date occurs on or before such action is
taken.  Notwithstanding the foregoing, the Plan may be amended at any time,
including retroactively, to conform the Plan to the provisions of Code § 409A of
the Code and the regulations and guidance thereunder.  No such amendment shall
be considered prejudicial to any interest of any Employee hereunder.
 
SECTION 5. GOVERNMENT LAWS AND REGULATIONS.
 
5.1.           The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” in Section 3(2) of ERISA, and
is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, Section
2510.3-2(b), and shall be interpreted accordingly.
 
5.2.           The Plan and the rights of Employees to Salary Continuance and
benefits under the Plan shall be subject to all applicable governmental laws and
regulations. Notwithstanding any other provision of the Plan to the contrary,
the Manager of the Plan and the Plan Administrator may in his or their
discretion make such changes in the Plan as may be required to conform the Plan
to all applicable governmental laws and regulations.
 
SECTION 6. EMPLOYEE CONDUCT.
 
6.1.           Notwithstanding anything to the contrary, all of an Employee’s
rights to Salary Continuance and to benefits under the Plan will be forfeited if
the Employee discloses confidential information of a Black & Decker Company or
if the Employee, without the written consent of the Manager of the Plan, enters
into competition with a Black & Decker Company.
 
6.2.           For purposes of this Section 6, the Employee shall be deemed to
be in competition with a Black & Decker Company if the Employee, directly or
indirectly, solicits as a customer any company that is or was a customer of a
Black & Decker Company during the Employee’s employment, or that is or was a
potential customer of a Black & Decker Company with which a Black & Decker
Company has made or will make business contacts during the Employee’s
employment; provided, however, that solicitation of a company as a customer of
any business that is not in direct or indirect competition with any of the types
of business conducted by a Black & Decker Company within any of the same
territories as the Black & Decker Company shall not be prohibited hereby. In
addition, an Employee shall be deemed to be in competition with a Black & Decker
Company if the Employee directly or indirectly becomes an owner, officer,
director, operator, sole proprietor, partner, joint venturer, contractor or
consultant, or participates in or is connected with the ownership, operation,
management or control of any company in direct or indirect competition with any
of the types of businesses conducted by a Black & Decker Company within any of
the same territories as a Black & Decker Company;
 

 


 
-5-

--------------------------------------------------------------------------------

 

provided, however, that the ownership for investment of less than 5% of the
outstanding stock of any of the classes of stock issued by a publicly held
company shall not be prohibited hereby.
 
6.3.           For the purposes of this Section 6, the Employee shall be deemed
to have disclosed “confidential information” if the Employee fails to preserve
as confidential and uses, communicates, or discloses to any person, to the
actual or potential detriment of a Black & Decker Company, orally, in writing or
by publication, any information, regardless of when, where or how acquired,
relating to or concerning the affairs of a Black & Decker Company; provided,
however, that the foregoing obligations shall not apply to information that is
or becomes public through no fault of the Employee.
 
6.4.           The Plan Administrator shall have the absolute right to determine
in its sole discretion (a) whether or not an Employee’s employment was
terminated for Cause, and (b) whether or not an Employee has entered into
competition with a Black & Decker Company or has disclosed confidential
information so as to cause a forfeiture of the Employee’s rights and benefits
hereunder.
 
SECTION 7. GENERAL PROVISIONS.
 
7.1.           Nothing in the Plan shall be deemed to give any Employee the
right to be retained in the employ of any Black & Decker Company or to interfere
with the right of any Black & Decker Company to discharge an Employee at any
time and for any lawful reason, with or without notice or cause. In addition,
nothing in the Plan shall restrict an Employee’s right to terminate his
employment at any time.
 
7.2.           Except as otherwise provided herein or by law, no right or
interest of an Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge, or any
other manner; no attempted assignment or transfer thereof shall be effective;
and no right or interest of an Employee under the Plan shall be liable for, or
subject to, any obligation or liability of an Employee. When a payment is due
under the Plan to an Employee and the Employee is unable to care for his
affairs, payment may be made directly to his legal guardian or personal
representative.
 
7.3.           Black & Decker may, at any time and from time to time, without
any Employee’s consent, assign its interest in the Plan with respect to one or
more Employees to a Black & Decker Company, which shall assume all of Black &
Decker’s obligations hereunder with respect to such Employees and, upon such
assignment, the assignee shall be substituted for Black & Decker for all
purposes under the Plan with respect to such Employees. Any such assignment and
assumption shall constitute a novation and the assignee(s) shall be substituted
automatically for Black & Decker with respect to such Employees. Any such
assignee shall have the same rights as the assignor to further assign the Plan.
 
7.4.           Any dispute or controversy arising out of or relating to the Plan
(or to payor benefits that may be provided under the Plan), as well as any
dispute or controversy arising out of or relating to the termination of an
Employee’s employment, including any claims based on federal, state or local
laws (including employment discrimination or wrongful dismissal laws),
 

 

 
-6-

--------------------------------------------------------------------------------

 

shall be settled exclusively by final and binding arbitration, conducted in
Towson, Maryland before a neutral arbitrator with expertise in employment law,
including ERISA, in accordance with the Employee Benefit Plan Claims Arbitration
Rules of the American Arbitration Association. In reaching a decision, the
arbitrator shall interpret, apply and be bound by the Plan and by applicable
law. The arbitrator shall apply the same standard of review in disputes relating
to the Plan or to Plan benefits as a court of competent jurisdiction would apply
under ERISA. The arbitrator shall have no authority to add to, detract from, or
modify the Plan or any law in any respect. The arbitrator may grant any remedy
or relief that may be necessary to make the injured party whole, provided that
in no event may the arbitrator grant any remedy or relief that a court of
competent jurisdiction could not grant, nor any relief greater than that sought
by the injured party. Judgment may be entered on the arbitrator’s award in any
court of competent jurisdiction.
 
7.5.           The Plan is unfunded. Except as provided in Section 7.3, the
liability for Salary Continuance and other benefits under the Plan are solely
the responsibility of Black & Decker. Salary Continuance shall be payable from
Black & Decker’s general assets, and no other company shall have any
responsibility or liability under the Plan. However, Black & Decker’s
liabilities under the Plan shall be discharged to the extent of any payment or
benefit received by the Employee from any other company made for that purpose
and on Black & Decker’s behalf or for its benefit.
 
7.6.           If any provision of the Plan shall be held void or unenforceable,
the remainder of the Plan shall remain in full force and effect, and the Plan
shall be construed as if such void or unenforceable provision were omitted;
provided that in interpreting this Plan the arbitrator shall replace such void
or unenforceable provision with an effective and legally permissible provision,
the effect of which shall be identical to, or as close as reasonably possible
to, the effect of the original provision.
 
7.7.           As used in this Plan, any reference to the masculine, feminine,
or neuter gender shall include all genders, the plural shall include the
singular, and the singular shall include the plural.
 
Amendment and Restatement adopted October 16, 2008




-7-

--------------------------------------------------------------------------------